DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
Allowable Subject Matter
Claims 1-4, 6-13, 15-17, 19-21 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, Um et al. (US Pub. 20070035675) teaches (in figures 1-6) a liquid crystal display panel having a plurality of pixels arranged in a matrix (paragraph 33), comprising: a plurality of pixel electrodes (191a and 191b) and a plurality of transistors (Q forms two transistors see paragraph 86) provided in one of the plurality of pixels (shown in figures 2 and 3); a common electrode (131) that is opposed to the plurality of pixel electrodes (191a1-191a4 and 191b1-191b4) in the one of the plurality of pixels; a plurality of scanning lines (121) extending in a first direction (horizontal direction as shown in figure 3), including a first scanning line (lower scanning line 121 shown in figure 3) and a second scanning line (upper scanning line 121 shown in figure 3) being adjacent to the first scanning line; and a plurality of video signal lines (171) extending in a second direction (vertical direction as shown in figure 3) crossing the first direction, including a first video signal line (right video signal line 171 in figure 3) and a second video signal line (left video signal line 171 in figure 3) being adjacent to the first video signal line, wherein in each of the plurality of pixels, a corresponding one of the plurality of scanning lines is connected to the plurality of transistors, in each of the plurality of pixels a corresponding one of the plurality of video signal lines is connected to the plurality of transistors in the one of the plurality of pixels defined by the first scanning line, the second scanning line, the first video signal line and the second video signal line, the plurality of pixel electrodes and the plurality of transistors are arranged in the first direction, the plurality of pixel electrodes includes a first pixel electrode (191b) and a second pixel electrode (191a), the first pixel electrode is located adjacent to the second pixel electrode in the first direction, the first pixel electrode is electrically connected to the first video signal line (through the first transistor formed by TFT Q), the second pixel electrode is electrically connected to the first video signal line (through the second transistor formed by TFT Q) each pixel electrode includes a plurality of line electrodes (191a1-191a4 and 191b1-191b4) extending in a second direction (vertical direction as shown in figure 3), a plurality of slits are formed in each pixel electrode (gaps between branch electrodes). 
Morishima et al. (US Pub. 20150153598) teaches (in figures 1 and 6) providing a metal piece (11b) between a pixel electrode (13) and a common electrode (10), wherein the metal piece electrically connected to the common electrode (see figure 1 and paragraph 27), and an entirety of the metal piece overlaps with one pixel electrode in planar view (see paragraph 29 and figure 6) in order to enhance the reliability of defective pixel correction (paragraph 32). 
Tsuruma et al. (US Pub. 20110211145) teaches (in figures 1-2 and 25-26) forming a first interval (interval between left and right pixel electrodes 14 shown as the S2 to the right of the label L in figure 25) between a first pixel electrode (left pixel electrode 14 shown in figure 25) and the second pixel electrode (right pixel electrode 14 shown in figure 25) in the first direction to be equal to a second interval (interval between line electrodes of the left pixel electrode 14 shown in figure 25 and shown as the S2 to the left of the label L) between the two adjacent line electrodes (see figures and paragraph 67) in the first direction (see paragraph 137) in order to reduce flickering and prevent burn in (see paragraph 138).
Kanemori et al. (USP 5164851) teaches (in figures 2 and 3) forming a connection piece (46) for electrically connecting two adjacent pixel adjacent pixel electrodes (41 and 42) arranged in the first direction (Col. 7 lines 30-11) among the plurality of pixel electrodes in each of the plurality of pixels (40), wherein the connection piece overlaps a part of each of the two adjacent pixel electrodes arranged in the first direction in planar view (see figure 2-3).
Chung et al. (US Pub. 20070126460) teaches (in figure 7 and 8) forming a connection piece (74) out of the same material and in the same layer as source and drain electrodes (90). 
However, the common electrode in Um and the connection piece in Kanemori are both formed in the gate line layer. As such if the device of Um were modified to include the connection piece from Kanemori any attempt to short adjacent pixel electrodes together would also result in the pixel electrodes being shorted to the common electrodes and while Chung teaches that the connection piece formed in a different layer it would not have been obvious to first modify Um to include the connection piece from Kanemori and then further modify the connection piece to be formed in a different layer. 
	Therefore, the prior art taken alone or in combination fails to teach or fairly suggest a display in comprising “a connection piece for electrically connecting two adjacent pixel adjacent pixel electrodes arranged in the first direction among the plurality of pixel electrodes in each of the plurality of pixels, wherein the connection piece overlaps a part of each of the two adjacent pixel electrodes arranged in the first direction in planar view” in combination with the other required elements of claims 1. 
Regarding claim 24, Kanemori et al. (USP 5164851) teaches (in figures 2-3) a liquid crystal display panel having a plurality of pixels (40) arranged in a matrix, comprising: a plurality of pixel electrodes (41 and 42) and a plurality of transistors (31, 32, and 34) provided in at least one of the plurality of pixels; a common electrode (“counter electrode” see Col. 6 line 68 – Col. 7 line 4) that is opposed to the plurality of pixel electrodes in the at least one of the plurality of pixels; a plurality of scanning lines (21) extending in a first direction, including a first scanning line and a second scanning line being adjacent to the first scanning line; a plurality of video signal lines (23) extending in a second direction crossing the first direction, including a first video signal line and a second video signal line being adjacent to the first video signal line; and a connection piece (46) for electrically connecting two adjacent pixel electrodes arranged in the first direction among the plurality of pixel electrodes in each of the plurality of pixels, wherein in each of the plurality of pixels, a corresponding one of the plurality of scanning lines is connected to the plurality of transistors, in each of the plurality of pixels, a corresponding one of the plurality of video signal lines is connected to the plurality of transistors, and the connection piece overlaps a part of each of the two adjacent pixel electrodes arranged in the first direction in planar view.
Chung et al. (US Pub. 20070126460) teaches (in figure 7 and 8) forming a connection piece (74) out of the same material and in the same layer as source and drain electrodes (90). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “the connection piece does not overlap the common electrode opposed to the pixel electrode in planar view” in combination with the other required elements of claim 24 and claim 23 from which claim 24 depends. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemori et al. (USP 5164851 and hereafter Kanemori).
Regarding claim 24, teaches (in figures 2-3) a liquid crystal display panel having a plurality of pixels (40) arranged in a matrix, comprising: a plurality of pixel electrodes (41 and 42) and a plurality of transistors (31, 32, and 34) provided in at least one of the plurality of pixels; a common electrode (“counter electrode” see Col. 6 line 68 – Col. 7 line 4) that is opposed to the plurality of pixel electrodes in the at least one of the plurality of pixels; a plurality of scanning lines (21) extending in a first direction, including a first scanning line and a second scanning line being adjacent to the first scanning line; a plurality of video signal lines (23) extending in a second direction crossing the first direction, including a first video signal line and a second video signal line being adjacent to the first video signal line; and a connection piece (46) for electrically connecting two adjacent pixel electrodes arranged in the first direction among the plurality of pixel electrodes in each of the plurality of pixels, wherein in each of the plurality of pixels, a corresponding one of the plurality of scanning lines is connected to the plurality of transistors, in each of the plurality of pixels, a corresponding one of the plurality of video signal lines is connected to the plurality of transistors, and the connection piece overlaps a part of each of the two adjacent pixel electrodes arranged in the first direction in planar view.
Response to Arguments
Applicant’s arguments, see pages 8-10 of applicant’s response, filed 11/16/2021, with respect to claims 1-4, 6-13, 15-17, and 19-21 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-4, 6-13, 15-17, and 19-21 have been withdrawn. 
Applicant’s arguments with respect to claims 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871